M A N D A T E
TO THE COUNTY COURT AT LAW NO. 1 of CAMERON COUNTY, GREETINGS:

Before our Court of Appeals for the Thirteenth District of Texas, on the 24th day of
November, 2014, the cause upon appeal to revise or reverse your judgment between

                IN THE ESTATE OF JAMES M. LUTHEN, DECEASED,

CAUSE NO. 13-12-00576-CV                                   (Tr.Ct.No. 2010-CPC-156-A)



was determined; and therein our said Court made its order in these words:

                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and the cause

remanded to the trial court.     The Court orders the judgment of the trial court

REVERSED and REMANDED for further proceedings consistent with its opinion. Costs

of the appeal are adjudged against appellee.

      We further order this decision certified below for observance.

November 24, 2014.


                                      

WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Thirteenth District of Texas, in this behalf, and in all things have it duly
recognized, obeyed and executed.

WITNESS, the Hon. Rogelio Valdez, Chief Justice of our Court of Appeals, with the seal
thereof affixed, at the City of Edinburg, Texas this 9th day of February, 2015.




                                               Dorian E. Ramirez, CLERK